UNITED STATES DISTRICT CouURT
SOUTHERN DISTRICT OF NEW YORK

Hoon eee ee LL x
UNITED STATES OF AMERICA
~against- ;
Robert Pole (7)
a x

HN. Low.’ A. [iyo , DISTRICT JUDGE.

Judge's Name

The attorney retained in this case,

PVatthens D. Flyers is hereby ordered

Attorney's Name

 

 

" 29C SDNY
SOCUMENT

_ ELECTRONICALLY. FILED
> DOC #:

» DATE FILED: FEB T7020

ORDER

Jh-er-2R —/2.(¢4)

 

Docket #

to assume representation of the defendant in the above captioned

matter in his capacity as a CJA atty.

SO ORDER

4

LA

&

UNITED STATES DISTRICT JUDGE

 
